DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, 17-20 and added new claims 21-27) in the reply filed on 12/24/20 is acknowledged.

Allowable Subject Matter
Claims 1-9, 17-20 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a source contact electrically coupling the source feature to the power supply line, the source contact including: a lateral portion contacting a top surface of the source feature; and a vertical portion extending along a sidewall of the source feature towards the power supply line to physically contact the power supply line in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the 

With respect to claim 17, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a source contact coupling the source feature of the first transistor device to the power supply line, the source contact including: a first portion disposed on a surface of the source feature directed away from the well region; and a second portion extending continuously from the first portion in the third direction to physically contact the power supply line in combination with the remaining limitations called for in claim 17.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 17. Therefore, claim 17 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 18-20 are also allowed as it depends from an allowed base claim.

With respect to claim 21, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein a top surface of the first source/drain contact is lower than a top surface of the second source/drain contact in combination with the remaining limitations called for in claim 21.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 21. Therefore, claim 21 is allowed as it is not anticipated by or obvious over the 

Citation of Pertinent Prior Art
The closest prior art is Ching et al (2019/0035785) which disclose the main components in the fins structure device, but fails to disclose wherein a top surface of the first source/drain contact is lower than a top surface of the second source/drain contact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        March 10, 2021